PER CURIAM:*
Jónica Haamid Phillips, Louisiana prisoner # 429550, appeals the summary judgment dismissal of his 42 U.S.C. § 1983 complaint against Pamela Horn. He alleged that Horn failed to protect him from an assault by another prisoner.
The district court did not err in granting Horn’s motion for summary judgment. See Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016); Fed. R. Civ. P. 56(a). The summary judgment record did not demonstrate a strong likelihood that Phillips was in danger of physical harm and was therefore insufficient as a matter of law to support a finding that Horn was deliberately indifferent. See Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011); Grissom v. Patterson, Nos. 91-7137, 92-7244, 1993 WL 560256, 3 (5th Cir. Dec. 27, 1993) (unpublished but precedential under 5th Cir. R. 47.5.3).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.